DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. See the rejections of claims 1, 8, 14, and 25 below demonstrating the rejection of the amended claim limitations – specifically the folding of two or more bottom flaps from Johnson and the pulling outwards of the bottom flaps from Reichert.
See further the rejections of claim 24 below over Johnson in view of Reichert and Weller which teaches one or more pivot arms that can pivot the transport mechanism about a pivot arm axis between the rear position and the forward position (See Fig 1 illustrating multiple pivot arms {#22-#27} moving about a pivot arm axis); and a clamp (#24) configured to selectively clamp onto an un-erected box, the clamp being movable to reposition the un-erected box along a width of the box erecting machine and in a direction generally parallel to the pivot arm axis as the transport mechanism pivots between the rear and forward positions (See ¶ [0008] describing that the clamps {#22} clamp onto an un-erected box and transport the un-erected box), the clamp being rotatable about a clamp axis (See Fig 1 illustrating a clamp axis {middle of the wheel}), the clamp axis being non-parallel with the pivot arm axis (See Fig 1 illustrating that the clamps move axially {extension/retraction of clamps} when compared with the rotation about the clamp axis).

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 05/18/2022, 08/29/2022, & 11/29/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections – 35 USC §102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 17-23, and 25-28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Johnson (US 3,057,267 A) or, in the alternative, under 35 U.S.C. 103 as obvious over Johnson in view of Reichert (US 3,763,750 A).
Regarding claim 1, Johnson discloses a method for erecting an un-erected box into a box (See method illustrated in Fig 1), comprising:
providing an un-erected box (#N) having first, second, third, and fourth sidewall panels (See Fig 1 illustrating that the un-erected box has a first, second, third, and fourth sidewall panel {#s & #t}) and first, second, third, and fourth bottom flaps (See Fig 1 illustrating that the box has a first, second, third, and fourth bottom flap {#i, #m, #f, & #n respectively}) extending from the corresponding first, second, third, and fourth sidewall panels (See Fig 1 illustrating that the bottom flaps extend from the sidewall panels), the un-erected box being folded between the second and third sidewall panels and the first and fourth sidewall panels being secured to one another (See Figs 1, 1A, & 1B illustrating that the sidewall panels are secured to one another and that the box is folded between the sidewall panels);
folding two or more of the bottom flaps relative to the corresponding sidewall panel(s) by one or more angles of greater than 0° and equal to or less than 90° (See Fig 1 illustrating that at least two of the bottom flaps {#i & #f} are folded slightly outwards {to fit the filling discharge funnel #14} such that the flaps are folded to angles between 0° and 90° relative to the corresponding sidewall panel to which they are attached);
arranging the un-erected box so that the first, second, third, and fourth sidewall panels form a generally rectangular tube while the two or more bottom flaps are oriented at the folded angle of greater than 0° and equal to or less than 90° relative to the corresponding sidewall panel(s) (See Fig 1 illustrating that the box is formed into a rectangular tube {Fig 1B-1C & at step B} while the identified bottom flaps are oriented at the angles identified above);
folding the first and third bottom flaps to a closed position (See Fig 1, step C illustrating that the first and third flaps {#i & #f} are folded to a closed position); and
folding the second and fourth bottom flaps to a closed position (See Fig 1, step D illustrating that the second and fourth flaps {#m & #n} are folded to a closed position).
It is deemed that Johnson teaches all of the above features. However, it is recognized that an argument could be made that Johnson does not explicitly discloses that two or more of the bottom flaps are folded relative to the corresponding sidewall panels by angles between 0° and 90°. Therefore, Reichert is presented below as a proposed rejection under 35 U.S.C. §103.
Reichert teaches that two or more of the bottom flaps are folded relative to the corresponding sidewall panels by angles between 0° and 90° (See Figs 18 & 19 illustrating that two or more of the bottom flaps {all of the bottom flaps} are folded outwards relative to the corresponding sidewall panels. See further col 16, ln 30 - col 17, ln 10 describing the use of vacuum suction cups to attach to the outer walls of the bottom flaps to fold the flaps. See further col 17, lns 29-56 describing the operation of the suction system to fold the bottom flaps. Figs 18 & 19 illustrate that the bottom flaps are folded at angles between 0° and 90°).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson to incorporate the teachings of Reichert to include folding out the bottom flaps of the un-erected box such that the bottom flaps form angles of between 0° and 90° with respect to the corresponding sidewall panels with the motivation of providing the means to hold the flaps in a semi-open configuration during the placement of products into the un-folded containers, as recognized by Reichert in col 1, lns 31-54.

Regarding claim 2, Johnson further discloses wherein arranging the un-erected box includes folding the third bottom flap to a closed position (See Fig 1, station C illustrating that the third flap {#f} is folded to a closed position).

Regarding claim 3, Johnson further discloses maintaining the fourth bottom flap (Fig 1, #n) in an angled orientation in a first direction while the first, second, and third bottom flaps are folded in a second direction (See Fig 1 stations A-D illustrating that the fourth bottom flap {#n} is held in a first opened direction while the first and third flaps {#i/#f} are folded closed. Later the third flap is folded closed along with the fourth flap).

Regarding claim 4, Johnson further discloses wherein, after folding the two or more bottom flaps relative to the corresponding sidewall panel(s) (See Fig 1 illustrating that at least two of the bottom flaps {#i & #f} are folded slightly outwards {to fit the filling discharge funnel #14} such that the flaps are folded to angles between 0° and 90° relative to the corresponding sidewall panel to which they are attached), the two or more bottom flaps are maintained in a folded orientation relative to their associated sidewall panel(s) during the remainder of the method (See Figs 1A-1C illustrating that the folded bottom flap {#j} is held in an open position during the remainder of the method until the flap is folded closed).

Regarding claim 5, Johnson further discloses wherein folding the two or more bottom flaps relative to the corresponding sidewall panel(s) comprises folding the first and second bottom flaps and the third and fourth bottom flaps in opposite directions (See Fig 1 illustrating that the first and third bottom flaps {#i/#f} are folded in opposite directions to the second and fourth flaps {#m/#n} at stations b and c when engaged with the filling funnel {#14}).
	However, Johnson does not specifically teach that the folding takes place prior to arranging the un-erected box so that the first, second, third, and fourth sidewall panels form a generally rectangular tube.
	Reichert teaches folding takes place prior to arranging the un-erected box so that the first, second, third, and fourth sidewall panels form a generally rectangular tube (See Figs 18 & 19 illustrating that two or more of the bottom flaps {all of the bottom flaps} are folded outwards relative to the corresponding sidewall panels. See further col 16, ln 30 - col 17, ln 10 describing the use of vacuum suction cups to attach to the outer walls of the bottom flaps to fold the flaps. See further col 17, lns 29-56 describing the operation of the suction system to fold the bottom flaps. Figs 18 & 19 illustrate that the bottom flaps are folded at angles between 0° and 90°. See further Figs 17-19 illustrating that the folding of the flaps outwards takes place prior to the formation of the container into a rectangular tube).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson to incorporate the teachings of Reichert to include folding out the bottom flaps of the un-erected box such that the bottom flaps form angles of between 0° and 90° with respect to the corresponding sidewall panels with the motivation of providing the means to hold the flaps in a semi-open configuration during the placement of products into the un-folded containers, as recognized by Reichert in col 1, lns 31-54.

Regarding claim 6, Johnson further discloses wherein folding the two or more bottom flaps relative to the corresponding sidewall panel(s) comprises folding the two or more bottom flaps by one or more angles of greater than 0° and less than 90°. (See Fig 1 illustrating that at least two of the bottom flaps {#i & #f} are folded slightly outwards {to fit the filling discharge funnel #14} such that the flaps are folded to angles between 0° and 90° relative to the corresponding sidewall panel to which they are attached).
It is deemed that Johnson teaches all of the above features. However, it is recognized that an argument could be made that Johnson does not explicitly discloses that two or more of the bottom flaps are folded relative to the corresponding sidewall panels by angles between 0° and 90°. Therefore, Reichert is presented below as a proposed rejection under 35 U.S.C. §103.
Reichert teaches that two or more of the bottom flaps are folded relative to the corresponding sidewall panels by angles between 0° and 90° (See Figs 18 & 19 illustrating that two or more of the bottom flaps {all of the bottom flaps} are folded outwards relative to the corresponding sidewall panels. See further col 16, ln 30 - col 17, ln 10 describing the use of vacuum suction cups to attach to the outer walls of the bottom flaps to fold the flaps. See further col 17, lns 29-56 describing the operation of the suction system to fold the bottom flaps. Figs 18 & 19 illustrate that the bottom flaps are folded at angles between 0° and 90°).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson to incorporate the teachings of Reichert to include folding out the bottom flaps of the un-erected box such that the bottom flaps form angles of between 0° and 90° with respect to the corresponding sidewall panels with the motivation of providing the means to hold the flaps in a semi-open configuration during the placement of products into the un-folded containers, as recognized by Reichert in col 1, lns 31-54.

Regarding claim 7, Johnson further discloses wherein the first, second, third, and fourth sidewall panels (See Fig 1 illustrating that the un-erected box has a first, second, third, and fourth sidewall panel {#s & #t}) are joined together at creases or folds that form the corners of the box (See Fig 1, station B illustrating that the sidewall panels are joined at creases or folds to form the corners of the box), and wherein at least one of the sidewall panels comprises a crease or fold extending therethrough (See Fig 1 illustrating a crease extending along the length of the box {#s/#t}), the crease or fold that extends through the at least one sidewall panel being oriented generally parallel to and disposed in between the creases or folds that form the corners of the box (See Fig 1 illustrating that the crease extends through the sidewall panel and is oriented generally parallel to the creases and disposed in between), and wherein folding the one or more bottom flaps relative to the corresponding sidewall panel(s) flattens or unfolds the crease or fold extending through the at least one sidewall panel (See Fig 1 illustrating that the unfolded blank has a fold {left side of the container} that the container is unfolded around {see Fig 1B}).

Regarding claim 8, Johnson discloses a box erecting assembly (See Fig 1) configured to erect an un-erected box (#N) into an erected box (See Fig 1 station D), the un-erected box comprising first, second, third, and fourth bottom flaps (See Fig 1, #g/#h/#j/#l respectively for the first, second, third, & fourth bottom flaps) extending from corresponding first, second, third, and fourth sidewall panels (See Fig 1 illustrating that the box has first, second, third, and fourth sidewall panels. See Fig 1 illustrating that the bottom flaps extend from the sidewall panels), the box erecting assembly comprising: 
an opening or unfolding mechanism configured to open or unfold the un-erected box from a first configuration into a second configuration where the first, second, third, and fourth sidewall panels form a generally rectangular tube (See Figs 1A & 1B illustrating that the box is folded such that the sidewall panels form a rectangular tube); 
a folding mechanism configured to fold bottom flaps of the un-erected box (See Fig 1, #24/#34/#38), the folding mechanism being configured to fold one or more of the bottom flaps into an angled orientation relative to the associated sidewall panel(s) (See Fig 1B illustrating that the bottom flap {#j} is maintained at an angler greater than 0° relative to the corresponding sidewall panel {#s} when the box is erected into a tubular shape), the folding mechanism being configured to maintain the one or more bottom flaps in an angled orientation while the opening or unfolding mechanism opens or unfolds the un-erected box into the second configuration (See Figs 1-1B illustrating that the bottom flap {#j} is maintained in a folded configuration while the box is folded to an unfolded configuration {Fig 1B}); and 
a closure mechanism that is configured to secure the bottom flaps in the closed configuration (See Fig 1, #24/#34/#38).
However, Johnson does not specifically teach that the opening or unfolding mechanism being configured to selectively attach to an outer surface of at least one of the first, second, third, and fourth sidewall panels and to exert a pulling force on the outer surface of the at least one of the first, second, third, and fourth sidewall panels to move the un-erected box from the first configuration to the second configuration, the pulling force being exerted in a direction away from an interior of the un-erected box.
Reichert teaches opening or unfolding mechanism being configured to selectively attach to an outer surface of at least one of the first, second, third, and fourth sidewall panels and to exert a pulling force on the outer surface of the at least one of the first, second, third, and fourth sidewall panels to move the un-erected box from the first configuration to the second configuration, the pulling force being exerted in a direction away from an interior of the un-erected box (See Figs 18 & 19 illustrating that two or more of the bottom flaps {all of the bottom flaps} are folded outwards relative to the corresponding sidewall panels. See further col 16, ln 30 - col 17, ln 10 describing the use of vacuum suction cups to attach to the outer walls of the bottom flaps to fold the flaps utilizing a pulling force in a direction away from the interior of the un-erected box. See further col 17, lns 29-56 describing the operation of the suction system to fold the bottom flaps. Figs 18 & 19 illustrate that the bottom flaps are folded at angles between 0° and 90°).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson to incorporate the teachings of Reichert to include folding out the bottom flaps of the un-erected box such that the bottom flaps form angles of between 0° and 90° with respect to the corresponding sidewall panels with the motivation of providing the means to hold the flaps in a semi-open configuration during the placement of products into the un-folded containers, as recognized by Reichert in col 1, lns 31-54.

Regarding claim 9, Johnson further discloses wherein the folding mechanism comprises one or more pivoting folding bars configured to pivot to fold the one or more bottom flaps (Fig 1, #j) of the un-erected box into the angled orientation (See Fig 1, #48. See further col 3, lines 57-64).

Regarding claim 10, Johnson further discloses wherein at least one of the one or more pivoting folding bars comprises a pivoting upper end (See Fig 1, #38) that is configured to pivot to fold one or more of the bottom flaps to a fully closed position (See Fig 1 illustrating that the upper end of the pivoting folding bars {consisting of #48} folds the bottom flap {#j} to a fully closed position).

Regarding claim 11, Johnson further discloses wherein the opening or unfolding mechanism comprises one or more angled gripping devices (Fig 1A-1B, #48) configured to selectively hold or maintain the one or more bottom flaps in the angled orientation (See Figs 1-1B illustrating the angled gripping device holding the bottom flap {#j} in an open configuration).

Regarding claim 12, Johnson further discloses wherein the one or more angled gripping devices are configured to maintain the fourth bottom flap in the angled orientation while the opening or unfolding mechanism opens or unfolds the un-erected box into the second configuration (See Figs 1-1B illustrating the angled gripping device holding the bottom flap {#j} in an angled open configuration during the unfolding of the box).

Regarding claim 13, Johnson further discloses wherein the one or more angled gripping devices are configured to maintain the fourth bottom flap in the angled orientation while the folding mechanism folds the first and third bottom flaps to the closed configuration (See Fig 1, #48/#36 illustrating gripping devices for holding open the second {#j} & fourth {#l} bottom flaps while the first and third bottom flaps {#g/#h} are folded closed {Fig 1}).

Regarding claim 14, Johnson does not specifically teach wherein the folding mechanism is configured to fold the first and second bottom flaps in a first direction and the third and fourth bottom flaps in a second direction opposite to the first direction prior to the opening or unfolding device opening or unfolding the un-erected box into the second configuration.
	Reichert teaches wherein the folding mechanism is configured to fold the first and second bottom flaps in a first direction and the third and fourth bottom flaps in a second direction opposite to the first direction prior to the opening or unfolding device opening or unfolding the un-erected box into the second configuration (See Fig 4 illustrating that the first and second flaps {#1a/#2a on the front side} are folded in a first direction, and that the third and fourth flaps {flaps on the back side} are folded in a second direction opposite the first direction. Fig 4 further illustrates that this is performed prior to unfolding the un-erected box).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson to incorporate the teachings of Reichert to include a folding mechanism that folds the first and second flaps in a first direction and folds the third and fourth flaps in a second direction opposite the first direction prior to erecting the box with the motivation of ensuring that the container is in an open position to receive articles/content prior to the container being folded closed, as recognized by Reichert in col 1, lines 22-30.

Regarding claim 17, Johnson further discloses wherein at least a portion of the opening or unfolding mechanism is configured to move horizontally to engage and position the un-erected box is a predetermined position (See Fig 1, #44/#46/#48. See further col 3, lines 49-60).

Regarding claim 18, Johnson further discloses wherein the closure mechanism comprises a tape head, a glue applicator, or a stapler (See Fig 1, #36 illustrating a glue applicator).

Regarding claim 19, Johnson further discloses wherein the closure mechanism and at least a portion of the folding mechanism are connected together such that the closure mechanism and the at least a portion of the folding mechanism move together (See Fig 1 illustrating that the closure and he folding mechanisms move together to fold and close the container).

Regarding claim 20, Johnson further discloses a datum surface configured to support and position an un-erected box in a desired position (See Fig 1 illustrating a mechanism {#52} for supporting and positioning an un-erected box in a desired position {as shown in Fig 1}).

Regarding claim 21, Johnson further discloses wherein the position of the datum surface is selectively adjustable (See Fig 1. See further col 3, line 72 - col 4, line 14).

Regarding claim 22, Johnson further discloses wherein the position of the datum surface is linked to the position of the closure mechanism and the at least a portion of the folding mechanism (See Fig 1 illustrating that the identified datum surface is connected to the closure mechanism {illustrated in Fig 1}).

Regarding claim 23, Johnson further discloses wherein the positions of the closure mechanism, the at least a portion of the folding mechanism, and the datum surface are selectively adjustable via a common actuator (See Fig 1 illustrating that the datum surface and the closure mechanism are linked {#62/#68/#54} and are together selectively adjustable).

Regarding claim 25, Johnson discloses a method for erecting a box (See Fig 1), comprising: 
providing an un-erected box (#N) having a plurality of sidewall panels (See Fig 1 illustrating that the box has first, second, third, and fourth sidewall panels), a plurality of folds or creases dispose between and partially defining the plurality of sidewall panels (See Fig 1 illustrating that the un-erected box {#N} has a plurality of folds which define the plurality of sidewall panels {#s/#t}), and a plurality of flaps (See Fig 1, #g/#h/#j/#l respectively for the first, second, third, & fourth bottom flaps) extending from the plurality of sidewall panels (See Fig 1 illustrating that the bottom flaps extend from the sidewall panels), at least one sidewall panel of the plurality of sidewall panels having a crease or fold extending therethrough (See Fig 1 illustrating that the unfolded blank has a fold {left side of the container} that the container is unfolded around {see Fig 1B}), the crease or fold that extends through the at least one sidewall panel being oriented generally parallel to and disposed in between the creases or folds that define the at least one sidewall panel (See Fig 1 illustrating that the crease extends through the sidewall panel and is oriented generally parallel to the creases and disposed in between); 
folding (Fig 1A, #48) at least one flap (Fig 1A, #j) associated with the at least sidewall panel relative to the at least one sidewall panel (See Fig 1A-1B illustrating that the flap is folded {#j} relative to the sidewall panel {#s}), wherein folding the at least one flap relative to the at least one sidewall panel flattens or unfolds the crease or fold extending through the at least one sidewall panel (See Fig 1); and 
while the at least one flap is folded relative to the at least one sidewall panel, arranging the un-erected box so that the plurality of sidewall panels form a generally rectangular tube (See Figs 1A & 1B illustrating that the box is folded such that the sidewall panels form a rectangular tube).

Regarding claim 26, Johnson further discloses wherein folding the at least one flap relative to the at least one sidewall panel comprises folding the at least one flap such that the at least one flap and the at least one sidewall panel form an angle of greater than 0° and less than 90° (See Fig 1B illustrating that the bottom flap {#j} is maintained at an angler greater than 0° relative to the corresponding sidewall panel {#s} when the box is erected into a tubular shape).

Regarding claim 27, Johnson further discloses folding more than one of the flaps relative to the associated sidewall panels (See Fig 1 illustrating that the flaps {#g/#h/#j/#l} are folded relative to the associated sidewall panels {Figs 1A-1C}).

Regarding claim 28, Johnson further discloses maintaining the more than one flap in folded positions relative to the associated sidewall panels while arranging the un-erected box so that the plurality of sidewall panels form a generally rectangular tube (See Fig 1 illustrating that the bottom flaps {#j/#l} are maintained while the box is erected into a generally tubular container).

Claims 15-16 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Reichert, and in further view of Weller (EP 0234228 A2).
Regarding claim 15, Johnson in view of Reichert does not specifically teach a transport mechanism that can pivot between a rear position and a forward position to transport an un-erected box from an entry portion of the box erecting assembly to a forward portion of the box erecting assembly.
	Weller teaches a transport mechanism that can pivot between a rear position and a forward position to transport an un-erected box from an entry portion of the box erecting assembly to a forward portion of the box erecting assembly (See Fig 1, #10/#11 illustrating a magazine holding a plurality of un-erected blanks and a transport mechanism {#20} that pivots to transport an un-erected box to an erecting assembly. See further ¶ [0007] - [0008]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson in view of Reichert to incorporate the teachings of Weller to include a transport mechanism comprising a pivot arm to transport un-erected blanks to a box-erecting device with the motivation of providing a mechanism capable of transporting un-erected boxes from a magazine to a box-erecting device at a high speed without having to adjust different parts, as recognized by Weller in ¶ [0004].

Regarding claim 16, Johnson in view of Reichert does not specifically teach wherein the transport mechanism comprises: one or more pivot arms that can pivot the transport mechanism between the rear position and the forward position; and a clamp connected to the one or more pivot arms, the clamp being configured to selectively clamp onto an un-erected box, the clamp being movable to reposition and/or reorient the un-erected box as the transport mechanism pivots between the rear and forward positions, wherein the pivoting movement of the one or more pivot arms and the movability of the clamp are configured to position an un-erected box in a desired position and orientation relative to the opening or unfolding mechanism and the folding mechanism.
	Weller teaches wherein the transport mechanism comprises: one or more pivot arms that can pivot the transport mechanism between the rear position and the forward position (See Fig 1 illustrating multiple pivot arms {#22-#27}); and 
a clamp (#24) connected to the one or more pivot arms (See Fig 1), the clamp being configured to selectively clamp onto an un-erected box, the clamp being movable to reposition and/or reorient the un-erected box as the transport mechanism pivots between the rear and forward positions (See ¶ [0008] describing that the clamps {#22} clamp onto an un-erected box and transport the un-erected box), 
wherein the pivoting movement of the one or more pivot arms and the movability of the clamp are configured to position an un-erected box in a desired position and orientation relative to the opening or unfolding mechanism and the folding mechanism (See ¶ [0008] - [0009] describing that the pivot arms transport the blanks from a magazine to a desired position and orientation to an unfolding mechanism. See further ¶ [0011]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson in view of Reichert to incorporate the teachings of Weller to include a transport mechanism comprising a pivot arm to transport un-erected blanks to a box-erecting device with the motivation of providing a mechanism capable of transporting un-erected boxes from a magazine to a box-erecting device at a high speed without having to adjust different parts, as recognized by Weller in ¶ [0004].

Regarding claim 24, Johnson teaches a box erecting machine (Fig 1).
	Johnson in view of Reichert does not specifically teach a transport mechanism that can pivot between a rear position and a forward position to transport an un-erected box from an entry portion of the box erecting machine to a forward portion of the box erecting machine, the transport mechanism comprising: one or more pivot arms that can pivot the transport mechanism about a pivot arm axis between the rear position and the forward position; and a clamp configured to selectively clamp onto an un-erected box, the clamp being movable to reposition the un-erected box along a width of the box erecting machine and in a direction generally parallel to the pivot arm axis as the transport mechanism pivots between the rear and forward positions, the clamp being rotatable about a clamp axis, the clamp axis being non-parallel with the pivot arm axis, rotation of the clamp about the clamp axis being configured to reorient the un-erected box from a generally horizontal orientation to a generally vertical orientation.
	Weller teaches a transport mechanism that can pivot between a rear position and a forward position (See Fig 1 illustrating multiple pivot arms {#22-#27}) to transport an un-erected box from an entry portion of the box erecting machine to a forward portion of the box erecting machine (See Fig 1, #10/#11 illustrating a magazine holding a plurality of un-erected blanks and a transport mechanism {#20} that pivots to transport an un-erected box to an erecting assembly. See further ¶ [0007] - [0008]), the transport mechanism comprising: 
one or more pivot arms that can pivot the transport mechanism about a pivot arm axis between the rear position and the forward position (See Fig 1 illustrating multiple pivot arms {#22-#27} moving about a pivot arm axis); and 
a clamp (#24) configured to selectively clamp onto an un-erected box, the clamp being movable to reposition the un-erected box along a width of the box erecting machine and in a direction generally parallel to the pivot arm axis as the transport mechanism pivots between the rear and forward positions (See ¶ [0008] describing that the clamps {#22} clamp onto an un-erected box and transport the un-erected box), the clamp being rotatable about a clamp axis (See Fig 1 illustrating a clamp axis {middle of the wheel}), the clamp axis being non-parallel with the pivot arm axis (See Fig 1 illustrating that the clamps move axially {extension/retraction of clamps} when compared with the rotation about the clamp axis), rotation of the clamp about the clamp axis being configured to reorient the un-erected box from a generally horizontal orientation to a generally vertical orientation (See ¶ [0008] - [0009] describing that the pivot arms transport the blanks from a magazine to a desired position and orientation to an unfolding mechanism. See further ¶ [0011]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson in view of Reichert to incorporate the teachings of Weller to include a transport mechanism comprising a pivot arm to transport un-erected blanks to a box-erecting device with the motivation of providing a mechanism capable of transporting un-erected boxes from a magazine to a box-erecting device at a high speed without having to adjust different parts, as recognized by Weller in ¶ [0004].	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov. The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
	/ANDREW M TECCO/             Primary Examiner, Art Unit 3731